The plaintiff a constable in Leon County, sued Leon County for $135.55, as his fees in a criminal case. The warrant was issued by a justice of the peace in Leon County, and served by the sheriff in Manatee County. Plaintiff on being notified of the arrest, went to Manatee County. Plaintiff took the accused in custody and returned with him, all without any objection on the part of the accused. The accused was duly tried, convicted and sentenced. The sentence and costs were paid, including the amount of $135.55, as fees of the constable. The warrant was not endorsed by a judge or justice of the peace living in Manatee County, as provided by Sec. 6027, Rev. Gen. Stats. of Florida. The defendant contends that without this endorsement plaintiff can not recover anything for his fees. Judgment on the pleadings was entered for defendant.
The lack of endorsement pertains to the validity of the arrest. Paxon v. Moran, 76 Fla. 463, 80 So. R. 313. It does not affect the right of the constable to receive his fees. The executive officer of the court, having fully performed his duty, was entitled to compensation as provided by law.
Reversed.